Order entered February 13, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-20-00027-CR

                         EX PARTE ANGEL GUADALUPE TORRES

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. WX19-90191-J

                                             ORDER
                           Before Justices Myers, Schenck, and Carlyle

       By opinion dated January 24, 2020, we dismissed this appeal from an article 11.072 writ

application because appellant did not file a notice of appeal and no notice of appeal appeared in

the records of the Dallas County District Clerk. On January 27, 2020, appellant filed a motion

for rehearing to which he attached a notice of appeal bearing a file stamp from the Dallas County

District Clerk dated October 11, 2019. In his motion for rehearing, appellant states: “The

hearing on the Writ occurred on or about September 20, 2019. The Court failed to issue a

written decision or findings of fact.”

       A court of appeals has no jurisdiction over an 11.072 habeas appeal until the trial court

signs a written order and the habeas applicant files a timely notice of appeal. See TEX. CODE

CRIM. PROC. ANN. art. 11.072 §§ 6–8; TEX. R. APP. P. 25.2(a)(2), (b), 26.2(a), 31; Ex parte

Villanueva, 252 S.W.3d 391, 395–96 & n. 42–45 (Tex. Crim. App. 2008). If the Court lacks
jurisdiction, we have no choice but to dismiss the appeal without taking further action.                See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

        It appears at least one of the preconditions to this Court’s jurisdiction has been met and is

not reflected in the district clerk’s records. To establish the status of the Court’s jurisdiction, we

ORDER the trial court to conduct a hearing and make findings of fact about the status of this

habeas case. The trial court is directed to conduct such inquiries and to enter such orders as are

necessary to establish whether there is a final appealable order in this case, whether findings of

fact have been filed, and whether appellant has filed a notice of appeal. If the trial court

determines a notice of appeal has been filed, the trial court shall take such steps as are necessary

to see that the filing of the notice of appeal is reflected properly in the district clerk’s records.

        The trial court is ORDERED to file a clerk’s record within THIRTY DAYS of the date

of this order containing (1) its findings regarding the status of a final order, findings of fact, and

the notice of appeal; (2) a final written order adjudicating appellant’s writ application, if one has

been signed; (3) any written findings of fact pertaining to the habeas writ that have been filed by

the trial court; and (4) the notice of appeal, if the trial court determines that one has been filed.

        The Court will DEFER ruling on appellant’s motion for rehearing until it receives the

trial court’s findings on the status of the case.

        We ABATE the appeal to allow the trial court to comply with the above order. The

appeal shall be reinstated when the findings are received or at such other time as the Court deems

appropriate.

                                                        /s/     LANA MYERS
                                                                JUSTICE